DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 and 17 has/have been amended and claim(s) 7 and 12 has/have been withdrawn. Claims 1-20 are now pending and have been considered below. 
Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

	Allowable Subject Matter
Claims 17 is allowed. In particular, the limitation “in the compact configuration of the base panel, at least one sub-panel of at least two hinged pairs of the plurality of sub-panels is folded relative to the other along at least partially open respective ones of the plurality of hinges such that at least three of the plurality of subpanels form a pocket therebetween, the pocket sized to receive and contain therein the at least one stabilizing member, and wherein, with the base panel in the compact configuration, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 12, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettler et al. (U.S. Patent No. 10,655,324 with provisional filing date June, 30, 2016).
As per claim 1, Hettler et al. teaches a torsion box panel assembly (figures 3A-3C), comprising: a plurality of sub-panels (102, 104, 106) each defining a respective sub-panel length and sub- panel width (figure 3A) and each including a first skin (air and/or moisture barrier on one or both sides; col. 2, lines 50-55) having opposed first and second surfaces (it is understood that the barrier by definition would have opposed first and second surfaces; figure 3A) and a core (foam board; abstract) secured to the first surface of the first skin (it is understood that that the barrier would be secured to the foam board) with the second surface of the secured first skin being planar (figure 3A), a plurality of hinges (110, 112) each coupled between a different pair of the plurality of sub-panels (figures 1A-1C) and extending at least partially along the sub-panel lengths thereof (figures 1A-1C), each of the plurality of sub-panels foldable relative to an adjacent one of the plurality of sub-panels along a respective one of the plurality of 
As per claim 2, Hettler et al. teaches at least one of the plurality of hinges comprises a hinge member secured to each one of a respective pair of the plurality of subpanels (as illustrated, the hinges are secured to each one of a respective pair of the plurality of subpanels; figures 1A-1C).
As per claim 3, Hettler et al. teaches the hinge member is a flexible hinge member (hinge portions 110, 112 may also be formed by cutting nearly through one side of the foam insulation board 100, leaving a portion near the surface of the board 
As per claim 4, Hettler et al. teaches the core of each of the plurality of sub-panels has a first surface (top surface of foam board) secured to the first surface of the first respective skin (it is understood that the top surface would be secured to the first surface of the barrier material [not shown]) and a second planar surface opposite the first surface of the core of the sub-panel (bottom surface of foam board), and wherein, in the expanded configuration of the base panel, the second planar surfaces of the cores of all of the plurality of sub-panels are substantially co-planar (figure 1C), and wherein the base panel, in the expanded configuration, has a second planar panel surface (bottom surface of the base panel) opposite the first planar panel surface (figure 1C) and defined, at least in part, by a combination of the co-planar second planar surfaces of the cores of each of the plurality of sub-panels (figure 1C).
As per claim 8, Hettler et al. teaches each of the plurality of sub-panels further include a second skin (air and/or moisture barrier on one or both sides; col. 2, lines 50-55) having a first surface (top surface of barrier [not labeled]) secured to the core (it is understood that a first surface of the barrier would be secured to the foam board) and a second planar surface (bottom surface of barrier [not labeled]) opposite the secured first surface of the second skin (it is understood that the barrier by definition would have an opposite surface), such that the first surfaces of the first and second skins are spaced apart by the core (it is understood that barriers on both sides of the foam board would be spaced apart by the foam board core).

As per claim 10, Hettler et al. teaches the closed ends of the plurality of hinges each comprise a hinge member secured to each one of a respective pair of the plurality of subpanels opposite the open end of the respective hinge (as illustrated, the hinge is secured to each one of a respective pair of the plurality of subpanels opposite the open end of the respective hinge; figures 1A-1C).
As per claim 11, Hettler et al. teaches at least one of the hinge members is a flexible hinge member (hinge portions 110, 112 may also be formed by cutting nearly through one side of the foam insulation board 100, leaving a portion near the surface of the board 100 to operate as a hinge portion 110, 112…hinge portions 110, 112 may also be bidirectional or unidirectional; col. 3, lines 40-45; therefore it is understood that it would be a flexible hinge).
As per claim 13, Hettler et al. teaches in the expanded configuration of the base panel, the second planar surfaces of the second skins of all of the plurality of sub-panels are substantially co-planar (figure 1C), and wherein the base panel, in the 
As per claim 16, Hettler et al. teaches the base panel further has a compact configuration (figure 4A) for transportation or storage of at least the base panel prior to securing the at least one stabilizing member to the first planar panel surface thereof (it is understood that the compact configuration would allow for transportation or storage of at least the base panel prior to securing the at least one stabilizing member to the first planar panel surface thereof), and wherein at least one of a hinged pair of the plurality of sub-panels is folded relative to the other along an at least partially open respective one of the plurality of hinges in the compact configuration of the base panel (figure 4A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettler et al. (U.S. Patent No. 10,655,324 with provisional filing date June, 30, 2016) in view of Eaton (U.S. Patent No. 4,015,392).
As per claim 18, Hettler et al. fails to disclose the at least one stabilizing member comprises a plurality of decorative panels each secured to and together covering 
Eaton discloses a siding wall panel system (abstract) including a plurality of decorative panels (siding 20a) each secured to and together covering entirely the first planar surface of the base panel (in the combination, it is understood that the siding assembly of Eaton would be secured to and together cover entirely the first planar surface of the base panel of Hettler et al.), the plurality of decorative panels having lengths extending parallel with the base panel length (in the combination, it is understood that the siding panels of Eaton would have lengths extending parallel with the base panel length of Hettler et al.), at least some of the plurality of decorative panels spanning one or more of the plurality of hinges and the plurality of decorative panels together spanning all of the plurality of hinges (in the combination, it is understood that at least some of the siding panels of Eaton would span one or more of the plurality of hinges, and would together span all of the plurality of hinges of Hettler et al.).
Therefore, from the teaching of Eaton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sheathing panel assembly of Hettler et al. to include a plurality of decorative panels each secured to and together covering entirely the first planar surface of the base panel, the plurality of decorative panels having lengths extending parallel with the base panel length, at least some of the plurality of decorative panels spanning one or more of the plurality of hinges and the plurality of decorative panels together spanning all of the 
As per claim 19, Hettler et al. as modified in view of Eaton discloses the at least one stabilizing member comprises a plurality of wood panels (col. 1, lines 25-30 of Eaton) each secured to and together covering entirely the first planar surface of the base panel (in the combination, it is understood that the siding assembly of Eaton would be secured to and together cover entirely the first planar surface of the base panel of Hettler et al.), the plurality of wood panels having lengths extending parallel with the base panel length (in the combination, it is understood that the wood panels of Eaton would have lengths extending parallel with the base panel length of Hettler et al.), at least some of the plurality of wood panels spanning one or more of the plurality of hinges and the plurality of wood panels together spanning all of the plurality of hinges (in the combination, it is understood that at least some of the wood panels of Eaton would span one or more of the plurality of hinges, and would together span all of the plurality of hinges of Hettler et al.).
As per claim 20, Hettler et al. as modified in view of Eaton discloses the plurality of wood panels comprises a plurality of wood veneers (col. 1, lines 25-30 of Eaton).
Claim(s) 5, 6, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettler et al. (U.S. Patent No. 10,655,324 with provisional filing date June, 30, 2016) in view of Cicanese (U.S. Patent No. 4,685,837).
As per claims 5 (and 14), Hettler et al. fails to disclose at least one (elongated) panel secured to the second planar panel surface of the base panel in the expanded configuration.

Therefore, from the teaching of Cicanese, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sheathing panel assembly of Hettler et al. to include at least one (elongated) panel secured to the second planar panel surface of the base panel in the expanded configuration, as taught by Cicanese, in order to further secure the panels in the expanded configuration to prevent unintended failure.
As per claims 6 (and 15), Hettler et al. fails to disclose a brace secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel, the brace extending at least partially along the sub-panel lengths of the respective pair of the plurality of sub-panels, the brace maintaining the second surfaces (of the first skins) of the respective pair of the plurality of sub-panels substantially co-planar and preventing a respective closed one of the plurality of hinges from opening.
Cicanese discloses hinged panels (figure 1) comprising a brace (54) secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel (in the combination, the brace of Cicanese would be secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel of Hettler et al.), the brace extending at least partially along the sub-panel lengths of the respective pair of the plurality of sub-panels (figure 1), the brace maintaining the 
Therefore, from the teaching of Cicanese, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sheathing panel assembly of Hettler et al. to include a brace secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel, the brace extending at least partially along the sub-panel lengths of the respective pair of the plurality of sub-panels, the brace maintaining the second surfaces (of the first skins) of the respective pair of the plurality of sub- panels substantially co-planar and preventing a respective closed one of the plurality of hinges from opening, as taught by Cicanese, in order to further secure the panels in the expanded configuration to prevent unintended failure.
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Hettler et al. and Eaton has/have been added to overcome the newly added limitations. Applicant’s argument that Cicanese does not disclose an expanded configuration where the subpanels are coplanar and the stabilizing member spans all of the closed hinges, has overcome the previous rejection. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633